DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on May 28, 2019, in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 12 and 17 respectively recite “generating respectively indexing messages for execution”. It is unclear as to what execution the indexing messages would be generated for. The claims do not specify any execution that would be occurred based on the creation of the indexing messages. The examiner is unclear as to what the applicant meant to say. Clarification is advised.
The dependent claims 2-11, 13-16 and 18-20 are rejected for incorporating the deficiency of their respective base claims by dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0108393 (involved in trending topic systems collect content items from content sources then generate, rank, sort, and display topics to users. These systems distill vast amounts of information and provide users with a summary of popular subjects or themes expressed in recently-posted content items. Several types of trending topic systems exist, some of which operate on social networks as the content sources. Twitter, for example, uses itself as the content source and Tweets generated by its users as the content items. It identifies trending phrases contained with these Tweets and lists the top-ranking to users. News aggregators are another type of trending topic system that operate on news websites as content sources and news articles as content items. Google News is one such example. It constantly monitors news websites for news articles and identifies commonalities between the news articles to generate, rank, and sort topic.)



 US 2019/0102372 (involved in  an indication that a first content item is requested about a first object; in response to the indication that the first content item is requested about the first object, presenting a first card on the user interface, the first card comprising a first content tile that describes a second object that is associated with the first content item; receiving, via the user interface, an indication that a second content item is requested about the second object; and in response to the indication that the second content item is requested about the second object, presenting a second card on the user interface, the second card comprising a second content tile that describes a third object that is associated with the second content item.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 18, 2022